IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANIEL VERMEYCHUK,                        : No. 369 MAL 2016
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
            v.                            :
                                          :
                                          :
PENNSYLVANIA PUBLIC UTILITY               :
COMMISSION,                               :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of October, 2016, the Petition for Allowance of Appeal

and Application for Leave to File a Reproduced Record are DENIED.